Citation Nr: 0810196	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of left 
leg injury.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 and February 2005 rating 
decisions of the Nashville, Tennessee Regional Office (RO).

The veteran testified at a Board hearing in July 2006.

The veteran's appeal originally included the issues of 
entitlement to service connection for PTSD and tinnitus, and 
an application to reopen a claim for service connection for 
bilateral hearing loss.  In March 2007, the Board reopened 
the veteran's claim for service connection for bilateral 
hearing loss and remanded all issues to the Appeals 
Management Center (AMC) for further development.  By a July 
2007 rating decision, the AMC granted service connection for 
PTSD and tinnitus.  As such, the remaining issues before the 
Board are noted on the title page.

In September 2007, the veteran submitted a written statement 
without a waiver of RO consideration.  The Board notes, 
however, that the evidence was primarily duplicative and does 
not require further action.  38 C.F.R. § 20.1304 (2007).
 
The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has residuals of a left leg injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of left leg 
injury are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2004 and March 2007, VA notified 
the veteran of the information and evidence needed for 
entitlement to service connection for residuals of left leg 
injury, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by the March 
2007 letters to the veteran.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case some of 
the notice was provided prior to the appealed February 2005 
decision in keeping with Pelegrini; other notice was provided 
subsequent to that determination.  The claim was then 
reajudicated in a July 2007 supplemental statement of the 
case.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

In this case, the veteran has been afforded a VA examination 
in conjunction with his claim for service connection for 
residuals of left leg injury.  The veteran's service medical 
records and VA outpatient treatment records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran contends that he injured his left knee during 
some form of enemy fire while he was stationed in Vietnam.  

The veteran's service medical records reveal a Physical 
Profile record which showed that he was released to full duty 
on January 1970 from the orthopedic department of Fitzsimmons 
Army Hospital.  There was no indication in the report that 
the left leg was injured.

On VA examination in May 2007, the examiner reported that 
there were no objective findings for the left knee.  X-ray of 
the left knee was normal and indicated that there was no 
evidence of trauma or focal destructive process.  The 
examiner could not state that there was a knee disability. 

The Board finds that service connection for residuals of left 
leg injury is not warranted.  In this respect, although the 
veteran reports sustaining a left knee injury in service, 
there is no evidence of a current left leg disability.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for residuals of a left leg 
injury is not warranted.


ORDER

Service connection for residuals of left leg injury is 
denied.



REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Failure 
of the Board to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran is seeking service connection for bilateral 
hearing loss.  VA examinations of record show that the 
veteran has been diagnosed as having asymmetric sensorineural 
hearing loss.  VA examination results from August 2004 
reflect that both an audiologist and a VA physician 
recommended additional testing (specifically, by Magnetic 
Resonance Imaging (MRI)) to further investigate the 
asymmetric nature of the veteran's current hearing loss.  The 
Board's March 2007 remand included instructions for the 
veteran to undergo a new VA examination that would include 
the appropriate diagnostic testing to evaluate his asymmetric 
sensorineural hearing loss and to determine whether the 
hearing loss is related to his noise exposure as a cannoneer 
during service.  

The veteran underwent a VA examination in May 2007; however, 
it was determined that the results of the audiological test 
were inconsistent and not suitable for rating purposes.  The 
veteran underwent another VA examination in June 2007 in 
which the examiner re-emphasized that the veteran's hearing 
loss was asymmetrical and that he should be evaluated for 
retrocochlear pathology which would best be obtained by an 
MRI.  There is no indication that an MRI was conducted.  
Furthermore, in a February 2008 Informal Hearing 
Presentation, the veteran's representative noted that the VA 
examiner's request for additional testing was not 
accomplished.  Accordingly, a new VA examination is in order 
to include an MRI test for retrocochlear pathology and to 
answer the Board's question concerning the nature and 
etiology of the veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any bilateral hearing 
loss.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, to 
include an MRI to further investigate the 
asymmetric nature of the veteran's current 
hearing loss.  Based on the examination 
and review of the claims folder, the 
examiner should state whether it is at 
least as likely as not that any hearing 
loss is related to service, to include the 
veteran's duties as cannoneer.    

2.  To help avoid future remand, review 
the report of the VA examination to ensure 
that the MRI and any other indicated test 
was conducted and that the examination 
report responds to the etiology question 
posed.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 
268.

3.  After the completion of any 
development deemed appropriate, in 
addition to that requested above, the 
issue of entitlement to service connection 
for bilateral hearing loss should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


